Title: From George Washington to Marinus Willett, 14 April 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                            Head Quarters Newburg April 14. 1783
                        
                        Official accounts of the happy conclusion of a Peace, have been transmitted by Sir Guy Carleton to General
                            Haldimand at Quebec by two Officers who passed thro’ this place a few days since: but as a very considerable time must
                            elapse before these Gentlemen can arrive at Quebec, and the news be communicated from thence to the British Posts in the
                            upper Country, and as humanity dictates that not a moment should be lost in endeavouring to prevent any further incursions
                            of the Indians (who, it is said, have already struck at Wyoming) I have thought it proper to write to General McLean
                            commanding the British Force in that Quarter, and to inclose to him the King of Great Britains Proclamation for the
                            Cessation of Hostilities; and this Letter I must desire you to forward to him at Niagara by some trusty Indian runner with
                            all possible expedition—the expence attending this business shall be repaid on your informing me of it.
                        You will at the same time give orders to the Troops & Indians under your Command, to forbear all Acts
                            of Hostility against the Troops of his Brittannic Majesty—other than for their own immediate defence. I am Sir Your very
                            humble and Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. The Dispatch is left under a flying Seal, that you may see the News paper which is inclosed—after
                                reading you will please to return the paper, Seal & send forward. Your
                        
                        
                            J. Trumbull Jr
                        
                    